 


109 HRES 569 IH: Honoring and praising the work of the United States-China Economic and Security Review Commission and restating Congress’ commitment to the Commission.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 569 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Ryan of Ohio (for himself and Mr. Hunter) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Honoring and praising the work of the United States-China Economic and Security Review Commission and restating Congress’ commitment to the Commission. 
 
Whereas the Commission was created to review the national security implications of trade and economic ties between the United States and the People’s Republic of China; 
Whereas Congress created the Commission to review the national security implications of trade and economic ties between the United States and the People’s Republic of China; 
Whereas Congress created the Commission to monitor, investigate, and to provide recommendations, where appropriate, to Congress for legislative and administrative action; 
Whereas the Commission focuses its work on the essential topics of proliferation practices, economic reforms and United States economic transfers, energy, United States capital markets, corporate reporting, regional economic and security impacts, United States-China bilateral programs, WTO compliance, and media control by the Chinese government; and 
Whereas the Commission is composed of 12 bipartisan members who serve two-year terms: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the United States-China Economic and Security Review Commission is to be commended for its bipartisan work and its analyses of trends in the United States-China relationship that have serious implications for the long-term economic and security interests of the United States; and  
(2)the Commission and its work should continue to receive the support of Congress. 
 
